Citation Nr: 0616176	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1966 to 
June 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 RO rating 
decision that denied the appellant's petition to reopen a 
previously denied claim for service connection for anxiety 
disorder.  The appellant's representative filed a Notice of 
Disagreement (NOD) in January 2004, and the RO issued a 
Statement of the Case (SOC) in January 2004.  The appellant's 
representative filed a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in February 2004.

In July 2005, the Board determined that new and material 
evidence to reopen a claim for service connection for a 
psychiatric disability had been received, and remanded the 
claim, on the merits, to the RO, via the Appeals Management 
Center (AMC).  After accomplishing the requested action, the 
RO continued the denial of the claim (as reflected in the 
February 2006 SSOC) and returned to the Board the claim for 
service connection.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant had a motor vehicle accident during 
military service; he has been granted service connection for 
residuals of a cerebral contusion incurred during that 
accident.

3.  The appellant has been competently diagnosed with various 
psychiatric disorders, including anxiety, depressive, and 
cognitive disorders not otherwise specified.

4.  The appellant's psychiatric disorders were first 
manifested many years after his discharge from service, and 
the most persuasive medical opinion on the question of 
medical relationship between a current psychiatric disability 
and head trauma in service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In an April 2001 pre-rating letter, the RO advised the 
appellant and his representative of VA's duty to assist under 
the VCAA.  The letter advised that VA would make reasonable 
efforts to help him get medical records, employment records, 
and records from Federal agencies.  The letter also 
identified the elements required to show entitlement to 
service connection, and asked the appellant to identify any 
additional information or evidence that he wanted the RO to 
obtain on his behalf.  Thereafter, through the rating 
decisions of April 2001 (denying service connection for 
anxiety disorder) and January 2004 (declining to reopen the 
claim for service connection for anxiety disorder), the SOC 
of January 2004, and the SSOCs of May 2004 and February 2006, 
the RO advised the appellant and his representative of new 
evidence as it was added to the file, the legal criteria 
governing the claim, and the legal and evidentiary bases for 
the denial of the benefits sought.  After each of these 
documents, they were afforded an opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that the RO's pre-rating notice letters 
in April 2001 and August 2003, and the AMC's post-remand 
notice letter of August 2005, collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those documents, the appellant was 
advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The documents identified the 
evidence of record to that point, including newly-received 
evidence, and asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain additional evidence for consideration.  
The August 2005 letter specifically advised the appellant, 
"If you have any evidence in your possession that pertains 
to your appeal, which is not already of record with the VA, 
please send it to us."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  In these case, 
adequate notice was completed by the August 2005 letter in 
August 2005, after which the appellant had yet another 
opportunity to present information and evidence in support of 
his claim prior to the RO's  adjudication of the claim in 
February 2006.  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the appellant or his representative informed the 
RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating; however, 
because the Board's decision herein denies service connection 
for a psychiatric disorder, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA medical providers 
that the appellant identified as having relevant records.  
The appellant has not identified, and the file does not 
indicate, that there are any non-VA medical providers having 
records that should be obtained before the claim is 
adjudicated.  The appellant has been afforded several VA 
medical examinations to determine the etiology of his 
psychiatric disorder, most recently in July 2005 (pursuant to 
the Board's remand to resolve the conflicting evidence of 
record); the reports of those examinations are of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Factual Background

The appellant's service medical records show that he was 
involved in a motor vehicle accident in December 1967, and 
that he was hospitalized at a military facility for three 
months as a result of his injuries.  At the time of his 
hospital discharge, the diagnosis was cerebral contusion, 
treated and improved, accidentally incurred.  The appellant 
continued to receive medical treatment until his separation 
from service six months later.  There are no findings or 
diagnosis of any psychiatric impairment, to include as 
associated with the head injury, during military service.  

On VA psychiatric examination in December 1968, the examiner 
found no evidence of affective disorders or psychoses; his 
memory, concentration, and insight were satisfactory.  The 
examiner found no neuropsychiatric condition to be present.

On VA psychiatric examination in August 1985, the appellant 
reported a history of alcohol abuse but no depressive, 
psychotic, or manic symptoms.  The examiner stated that no 
psychiatric disorder appeared to be present at that time.

In connection with a VA psychiatric examination in November 
2000, the examiner had the claims file available for review.  
The appellant then reported that mild memory difficulties and 
difficulty with orientation (following directions and 
becoming "turned around" easily) began approximately five 
years previously.  The examiner stated that symptoms 
traditionally associated with traumatic brain injury were 
notably absent, and that considering the appellant's pattern 
of performance, the relatively recent onset of his reported 
difficulties, and his reported anxiety and depressive affect, 
it was likely that the appellant's mild difficulties were 
more related to psychological distress than to organic 
dysfunction.  The examiner stated that the appellant's poor 
school performance, slowed learning curve, and difficulty 
learning through feedback likely represented a previously 
undiagnosed learning disorder; the appellant's pattern of 
performance was not consistent with a dementia process.  The 
examiner diagnosed generalized anxiety disorder and probable 
learning disorder.

In connection with a VA neurological examination in June 
2001, the examiner had the claims file available for review.  
The examiner stated that he disagreed with the above-cited 
opinion by the VA psychologist (i.e., that the appellant's 
mild memory problems and executive function disturbance was 
not likely due to head injury).  The neurological examiner 
stated that patients who have closed head injuries with 
prolonged coma very commonly have mild cognitive dysfunction 
as a long-term residual.  Although the appellant did not have 
the full-blown syndrome with poor attention and emotional 
lability, is would still be just as likely that his cognitive 
deficits were due to the head injury as opposed to low basal 
level of functioning.

In July 2001, the appellant received VA psychiatric 
outpatient treatment; the psychiatrist's assessment was 
"anxiety disorder not otherwise specified due to traumatic 
brain injury versus generalized anxiety disorder in partial 
remission."

The appellant received VA outpatient medical treatment in 
October 2001 for complaints of decreased memory, reportedly 
since his head injury but becoming worse over the past few 
months.  The physician's assessment was memory problems most 
likely due to head trauma, anxiety, and depressive symptoms.

The appellant had a VA neuropsychological evaluation in 
February 2002 to address complaints of worsening memory in 
light of a history of head injury.  The examiner found a 
significant decline in processing speed, attention, and motor 
programming since previous testing; the appellant's 
psychological distress (depression and anxiety) could 
contribute to and exacerbate his cognitive difficulties, but 
those difficulties were in excess of those expected from 
emotional distress alone.  The examiner stated that it was 
unclear if those difficulties were related to the appellant's 
prior head trauma or possible vascular events; considering 
the appellant's relatively normal functioning 14 months 
earlier and his history of poorly-controlled hypertension, 
the latter seemed more likely.  A head trauma such as that 
suffered by the appellant causes an increased risk of 
dementia later in life, but the appellant's pattern of test 
performance was not consistent with early-stage Alzheimer's 
disease.  The examiner's diagnostic impressions were 
cognitive disorder, depressive disorder not otherwise 
specified, and generalized anxiety disorder by history.

A July 2003 letter by Dr. P.B., a VA psychiatrist, states 
that the appellant was currently receiving VA treatment for 
diagnosed cognitive disorder, not otherwise specified, most 
likely due to traumatic brain injury.  The appellant was also 
in treatment for affective and anxiety spectrum disturbances, 
which may also be due to traumatic brain injury.  Dr. P.B. 
express his belief that the appellant's cognitive disorder, 
and many of his affective/anxiety spectrum symptoms, were 
directly related to his history of significant head trauma.

A July 2004 therapy note by Dr. K.C.D., a VA psychologist, 
notes that the appellant's cognitive ability had decreased to 
the level of dementia.  The pattern of the appellant's 
deficits was not consistent with Alzheimer's dementia; 
rather, the deficits seen were likely a direct result of the 
residual effects of the earlier head trauma.  Dr. K.C.D.'s 
diagnostic impression was dementia due to head trauma and 
anxiety disorder, not otherwise specified.  

A handwritten note by Dr. P.B., dated in August 2005, states 
that the appellant has a history of anxiety disorder not 
otherwise specified (probable mixed anxiety-depressive 
disorder versus due to a medical condition), complicated by a 
cognitive disorder (dementia) due to history of head trauma.  
The appellant was being followed at VA for mood, anxiety, and 
cognitive symptoms including mood lability, depression, poor 
concentration, and marked sensitivity to stresses of all 
types.

Pursuant to the Board's remand, in December 2005, the 
appellant underwent VA conducted by a psychologist; the 
examination results and findings were reviewed and endorsed 
by a psychiatrist.  The examiner noted that he had reviewed 
the claims file and all pertinent records before interviewing 
the appellant.  The examiner noted that during testing the 
appellant appeared to be deliberately trying to portray his 
level of function as lower than it really was; in short, the 
appellant appeared to be exaggerating his symptoms.  
Therefore, the neuropsychological test results were not 
believed to be a valid indication of the appellant's current 
cognitive function; similarly, due to the appellant's general 
tendency to overstate his problems, the depression and 
anxiety scores were likely to be an exaggeration of the 
appellant's emotional distress.  The examiner's diagnostic 
impression was malingering, anxiety disorder not otherwise 
specified, and cognitive disorder not otherwise specified.

The examiner opined that it is at least as likely as not that 
any cognitive decline the appellant is experiencing is not 
directly related to the head injury sustained in service.  
The examiner further noted that, given that the appellant did 
not report onset of cognitive symptoms near the time of the 
accident, that he has significant risk factors for 
cerebrovascular changes (i.e, uncontrolled hypertension, 
dyslipidemia, and obesity), and that brain imaging has 
indicated some cerebrovascular changes, any true cognitive 
decline is most likely related to cerebrovascular changes and 
psychological distress.  The examiner noted that the VA 
neuropsychological evaluation of July 2004, which had offered 
a diagnosis of "dementia due to prior head trauma," did not 
include measures to assess malingering, and that the 
appellant's current level of performance on malingering tests 
indicates that he was not as cognitively impaired in July 
2004 as the tests indicated.  The examiner further offered 
that the late onset and recent steep course of cognitive 
decline as described by the appellant, and as documented in 
prior neuropsychological evaluations, is not consistent with 
the onset and course that would be expected from the 
appellant's brain injury 35 years previously.

Finally, the December 2005 VA examiner noted that the 
appellant is also experiencing mixed anxiety and depression, 
but there is no evidence of record to support a relationship 
between the appellant's current emotional distress and the 
motor vehicle accident or head injury.
 
III.  Analysis
  
Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

As noted above, the appellant has been competently diagnosed 
with various psychiatric disorders, including anxiety, 
depressive, and cognitive disorders not otherwise specified.  
However, no psychiatric disability was shown in service; the 
appellant's psychiatric disorders were first manifested many 
years after his discharge from service.  Moreover, the record 
reflects conflicting medical opinions as to whether there is 
a medical nexus between any current psychiatric disorder and 
the appellant's military service.  

Favorable to the claim are the following: (1) the opinion of 
a June 2001 VA neurological examiner that it was just as 
likely that his cognitive deficits were due to the head 
injury as opposed to low basal level of functioning; (2) 
letters by Dr. P.B. dated in July 2003 and August 2005, 
stating that the appellant's cognitive disorder, and many of 
his affective/anxiety spectrum symptoms, were directly 
related to his history of significant head trauma, and (3) a 
clinical treatment note in July 2004 by Dr. K.C.D., stating 
that the appellant's cognitive deficits were likely a direct 
result of the residual effects of the head trauma. 

Conversely, the following evidence weighs against the claim:  
(1) The opinions of  December 1968 and August 1985 VA 
examiners that found no evidence of a psychiatric disorder; 
(2) A November 2000 VA psychiatric opinion that that the 
symptoms traditionally associated with traumatic brain injury 
were notably absent, and that it was likely that the 
appellant's mild difficulties were more related to 
psychological distress than to organic dysfunction; (3) the 
opinion of a February 2002 VA neuropsychological examiner 
that the appellant's cognitive disorder was more likely 
related to hypertension than to a remote hear trauma; and, 
(4) the comprehensive opinion of a December 2005 psychologist 
(endorsed by a VA psychiatrist) to the effect that the 
appellant was malingering on evaluations and that any true 
cognitive decline is most likely related to cerebrovascular 
changes and psychological distress rather than to head 
trauma.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  .

In this case, for reasons explained below, the Board finds 
that the opinion of the December 2005 VA neurological 
examiner-essentially, that it is less likely than not that 
the appellant's seizure disorder is due to head trauma during 
military service-and obtained expressively for the purpose 
of resolving the conflicting opinion evidence, is the most 
probative evidence on the question of medical nexus.  

First, the letters of Dr. P.B. are conclusory statements 
unsupported by any clinical rationale.  The Board recognizes 
that Dr. P.B. was the appellant's VA primary care physician, 
and therefore had a considerable personal knowledge of the 
appellant's symptoms.  However, the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).  Further, in 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The Board accordingly finds that the letters by Dr. 
P.B. are less probative on the issue of nexus than those 
examinations in which opinions are supported by references to 
clinical observations and/or previous medical treatments.

Second, one of the factors for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board notes that the VA examiner in June 2001 (evidence 
supporting nexus), and the VA examiners in November 2000 and 
December 2005 (both arguing against nexus) had access to the 
claims file; the others (Drs. P.B. and K.C.D., and the VA 
examiners in December 1968, August 1985, and February 2002) 
apparently did not.  

Third, the opinion by the December 2005 VA medical examiner 
is supported by detailed references to the appellant's 
medical history, and those previous opinions supporting nexus 
(notably the July 2004 VA neuropsychological examination) 
were discussed and refuted at length.  The Board notes that 
greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In this case, the December 2005 medical opinion examination 
is by far the most detailed and most thoroughly reasoned.  

Accordingly, the Board finds , and the Board accordingly 
finds that it is the most probative in regard to the issue of 
nexus, notwithstanding the equally competent but less 
probative medical evidence to the contrary.  

In addition to the medical evidence, the Board has considered 
assertions advanced by the appellant-that his psychiatric 
disorder is associated with a motor vehicle accident in 
service-in adjudicating the claim on appeal.  The appellant 
is certainly competent to describe his own symptoms.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, the appellant is a layperson 
not shown to possess the appropriate medical training and 
expertise; he is not accordingly not competent to render a 
probative opinion on a medical matter, such as whether there 
is a medical relationship between his current psychiatric 
disorder and his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).

Under these circumstances, the Board finds that the claim for 
service connection for a psychiatric disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for psychiatric disorder is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


